IN THE COMMONWEALTH COURT OF PENNSYLVANIA


The Union Labor Life Insurance            :
Company, a Maryland corporation,          :
on behalf of its Separate Account J.      :
                                          :
                   v.                     :        No. 804 C.D. 2017
                                          :
Isle of Capri Associates, L.P., Isle of   :
Capri Associates Horizon, L.P., and       :
Isle of Capri Associates Tides, L.P.      :
                                          :
Appeal of: Isle of Capri Associates, L.P. :


PER CURIAM                             ORDER

            NOW, March 6, 2019, having considered appellants’ application for

reargument and appellee’s answer in response thereto, the application is denied.